IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 139 MM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 DASHAWN L. SMITH,                             :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2018, the Application for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner is DIRECTED

to submit a Petition for Allowance of Appeal within 30 days.